The opinion of the court was delivered' by
Collamer, J.
It has been uniformly and repeatedly decided that the general provision in the statute that each town shall provide for its own poor, &c., creates no liability. The statute proceeds to particulars, and provides the cases and the manner in which liability arises, exists, and is to be enforced. To these cases is liability confined, or to express and special contracts made, by the towns or their agents thereto fully authorized.
In this case, it is indeed alleged that the overseers made this covenant for the town, by authority; but on trial, no authority was shown but such as arose by law out of their holding the office. It is tru'e that the overseers had, by the statute, authority to bind out the apprentice, and undoubtedly such act is binding on all concerned, including the town, so far as to create the relationship of master and apprentice. When the law confers this power on the overseers, it confers with it all the power necessary to carry that into effect, and no more. But it is not necessary or incident to the power of binding an apprentice that covenants for fidelity in the apprentice must be added. The exercise of such a power without limitation or control, would be of dangerous tendency : Hence it was not given by enactment, and should not be by construction.
Judgment affirmed.